224 S.W.3d 105 (2007)
Lucas McDERMOTT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88036.
Missouri Court of Appeals, Eastern District, Division Three.
March 27, 2007.
Motion for Rehearing and/or Transfer Denied May 16, 2007.
Application for Transfer Denied June 26, 2007.
David R. Crosby, Hillsboro, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie L. Wan, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 16, 2007.

ORDER
PER CURIAM.
Lucas McDermott (McDermott) appeals the Judgment of the Circuit Court of Jefferson County (Court), the Honorable Dennis J. Kehm presiding. McDermott pled guilty to Assault in the First Degree, Section 565.050 RSMo (2000). After the Court sentenced him to five years in prison, McDermott filed a Rule 24.035 motion, which the Court denied after an evidentiary hearing.
On appeal, McDermott argues that the Court erred when it denied his Rule 24.035 motion. McDermott asserts that, because his plea counsel failed to conduct an adequate investigation and was thereby ineffective, his guilty plea was not made knowingly and intelligently. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The Judgment is affirmed pursuant to Rule 84.16(b).